Citation Nr: 0506096	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  94-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an initial rating higher than 30 percent prior 
to September 8, 2004, and higher than 50 percent from 
September 8, 2004, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993  rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which granted service connection for 
PTSD and assigned a 10 percent evaluation for this disorder, 
effective from August 1992.  During the appeal, a February 
1995 RO Hearing Officer Decision increased the assigned 
evaluation to 30 percent, effective from July 1, 1992.  

In September 2002, the Board denied the veteran's claim for 
an evaluation in excess of 30 percent for PTSD.  That 
decision also denied a claim for an earlier effective date 
than September 15, 1998 for additional compensation for a 
dependent child.  With respect to the PTSD claim the veteran 
appealed the September 2002 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).

In September 2003, while his case was pending at the Court, 
the VA's Office of General Counsel and the veteran's 
representative filed a Joint Motion for Partial Remand (Joint 
Motion); seeking an order vacating and remanding the 
September 2002 Board decision with respect to the PTSD rating 
issue.  In an October 2003 Order, the Court granted the 
motion, thereby vacating the Board's September 2002 decision 
as to the PTSD rating claim and remanding the case to the 
Board for readjudication consistent with the motion.  

In February 2004 the Board remanded the case to the RO for 
further development.  In a November 2004 rating decision, the 
RO increased the evaluation for PTSD from 30 to 50 percent, 
effective from September 2004.  Since increases during the 
appeal did not constitute a full grant of the benefit sought, 
the evaluation issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

Further, because the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, the Board has identified this claim on 
the title page as involving the propriety of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In February 2005, the Board received from the veteran and his 
representative correspondence that raises a claim of 
entitlement to service connection for erectile dysfunction 
secondary to medication taken for his PTSD.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  Prior to June 12, 2001, the veteran's service-connected 
PTSD was manifested by mood disturbances such as depression, 
anxiety, and irritability; chronic sleep disturbances; 
difficulty dealing with stress; and difficulty with social 
interaction, productive of a definite social and industrial 
impairment.

3.  Since June 12, 2001, the veteran's service-connected PTSD 
has been manifested by mood disturbances such as depression, 
anxiety, and irritability; chronic sleep disturbances; 
difficulty dealing with stress; difficulty with social 
interaction; some social isolation; and occasional homicidal 
ideation, productive of considerable social and industrial 
impairment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD at any time prior to June 12, 2001 are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a 50 percent rating for PTSD, but no 
higher, have been met since June 12, 2001.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in February 2004, and in the 
statement of the case and supplemental statements of the 
case.  These documents in combination have effectively 
informed the veteran of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  He has also been informed of what evidence was 
needed to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  He also has been afforded pertinent examination.  
There is no objective evidence indicating that there has been 
a material change in the severity of his PTSD since he was 
last examined.  There are no records suggesting an increase 
in disability has occurred as compared to the last VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

The Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of the notice, after the 
adjudication appealed, did not prejudice the claim in any way 
because it was re-adjudicated subsequently by the RO on the 
merits of the claim alone without regard to finality of prior 
decisions.

II.  Background

The claims file includes various VA medical records 
reflecting treatment from 1992 through 2004 for different 
medical conditions and disorders, and reports of VA 
examinations.  Relevant medical reports are further discussed 
below.  The veteran testified at hearings before the RO in 
August 1994 and in February 1999.  At those hearings the 
veteran provided testimony concerning the severity and other 
symptomatology of his service-connected PTSD on appeal here.  

The veteran underwent a VA psychiatric examination in March 
1993.  The report discussed a letter from Montrose VA 
Hospital, which related a history of psychiatric treatment 
beginning in 1992.  The letter related that the veteran 
sought that treatment because of intense rage and anger, 
depression, problems with relationships, flashbacks, thought 
intrusions about Vietnam, problems sleeping, nightmares, 
conflicts with people at work, isolation, a sense of 
alienation, reliance on alcohol to calm rage, guilt, and a 
feeling that the death and violence in Vietnam was for 
nothing.  

During the March 1993 examination, the veteran reported that 
he had been married once from 1969 until 1987 when he was 
divorced; and that he had two children from that marriage.  
He lived with another woman for five years until June 1992.  
He stated that he now lives alone and does not socialize.  
The veteran was using Prozac.  He reported working on the 
same job for the last 23 years.  He has never been in a 
psychiatric hospital.

On examination, the veteran's mood appeared to be somewhat 
depressed, but not inappropriate.  There was no evidence of 
an anxiety syndrome, suicidal ideation or psychotic thought.  
He was oriented, alert and cooperative, and memory, general 
information, and calculation appeared satisfactory.  The 
report contains an Axis I diagnosis of PTSD with depression.  
On Axis V, the global assessment of functioning (GAF) was 65, 
and in this connection the examiner concluded that there was 
some interference in functioning due to psychiatric causes.

In a letter dated in November 1993, a VA social worker noted 
that the veteran had been a patient since July 1992.  The 
veteran had requested treatment due to symptoms including 
intense rage and anger, depression, problems in 
relationships, flashbacks and thought intrusion about 
Vietnam, problems sleeping and nightmares, conflicts with 
people on his job, isolation and a sense of alienation, 
reliance on alcohol to control rage, guilt and survivor 
guilt, and a feeling that the death and violence he 
experienced in Vietnam was for nothing.  The social worker 
opined that the veteran's PTSD symptoms produced considerable 
impairment in social and occupational relations.

Relatives of the veteran including his first wife provided 
statements in 1993.  Those statements assert that the veteran 
was a changed person after service in Vietnam, and was now 
withdrawn and nervous, and had difficulty establishing any 
meaningful relationships.

Acquaintances of the veteran provided statements in 1994.  
Those statements assert that the veteran had PTSD symptoms 
that impaired his industrial adaptability.

In a letter dated in June 1994, a VA social worker and the 
Chief of a VA Mental Hygiene Clinic, noted that the veteran 
had depressive features since 1992.  They noted that the 
veteran had been taken off medication because of intolerable 
side effects.  They opined that the veteran continued to 
experience moderate to severe symptomatology and severe 
interpersonal problems at home and at the job.

The veteran testified at a hearing in August 1994.  He 
testified in effect that his PTSD symptoms impaired his 
ability to establish relationships and that a higher rating 
should be assigned for that disorder.

The veteran underwent a VA psychiatric examination in August 
1994.  The examiner noted that the veteran was receiving 
outpatient psychotherapy, individual therapy, on a weekly 
basis for PTSD and that he was on Prozac.  

On examination, the veteran spoke in a quiet voice but 
responded promptly, though briefly to questions.  He was able 
to give relevant and concise responses.  His mood appeared 
depressed, but not inappropriate.  There was no evidence of 
specific anxiety syndrome, suicidal ideation or a psychotic 
thought content.  He was oriented, alert, and cooperative.  
His memory, intelligence, general information, and 
calculation appeared satisfactory.  The August 1994 
examination report contains an Axis I diagnosis of PTSD.  The 
GAF was 67.

The veteran underwent a VA psychiatric examination in 
November 1998.  He complained of a decrease in libido due to 
Prozac and Neurontin, and that the medication also had 
positive effects in terms of depression as well as a decrease 
in volatility and angry outbursts at work.  The examiner 
noted that the veteran had maintained employment with one 
employer for 30 years.  The Axis I diagnosis was PTSD and the 
GAF was 61 over the past year.

In a letter dated in November 1998, a VA psychiatrist noted 
that the veteran's PTSD symptoms included nightmares and 
flashbacks of Vietnam that caused alcohol abuse and made him 
isolate himself from social relationships for many years and 
affected his family.  The psychiatrist noted that the veteran 
was employed in a limited setting and was unable to work more 
to improve his finances.

The veteran testified at a hearing in February 1999.  He 
testified in effect that depression, angry outbursts at work, 
and other symptoms of his PTSD caused problems with his 
employment and family.

The veteran underwent a VA psychiatric examination in June 
2000.  Review of the examination report shows that the 
examiner reviewed the claims file and medical records.  The 
veteran reported that he had been on his second marriage for 
5 years and that he had been employed by the same employer 
for 30 years.  

The veteran reported that he was somewhat depressed even 
while on medication.  He denied suicidal ideation and 
psychotic symptoms.  He reported that he was always somewhat 
depressed even on medication, but that his symptoms were 
certainly controlled in this context.  He brought a letter 
from his boss that revealed a pattern of absences on short 
notice.  The veteran reported crafting his absences to 
modulate his mood and to minimize the number of times he had 
to work with people he found difficult to work with.  The 
examiner noted that the veteran reported chronic depression 
with recurring memories of Vietnam once or twice a week and 
that he avoided stimuli that reminded him of Vietnam.  The 
examiner noted that the evidence did not show impairment of 
speech or thought, frequent panic attacks, memory impairment, 
disturbance of mood or motivation.

The June 2000 VA psychiatric examination report contains 
diagnoses of PTSD and alcohol dependence in partial 
remission.  The GAF was 62.  

Subsequent VA medical reports show continued treatment for 
PTSD through August 2004.  A report of treatment in June 2001 
noted that he was using fluoxetine with partial improvement, 
and that he was less irritable and dysphoric.  The note 
indicated that the veteran functions at work.  The report 
noted that he had moderate symptoms such as flat affect, 
occasional panic attacks; and serious impairment in social, 
occupational or school functioning.  He was not suicidal, did 
not display violent or aggressive behavior to self or others, 
had no impairment in judgment or communication, had no 
delusions or hallucinations, had no serious symptoms, had no 
inability to maintain personal hygiene, had no inability to 
function in almost all areas, and no major impairment in 
several areas.  A GAF of 46 was assigned at that time.  

VA outpatient treatment records show that when seen in April 
2003, the veteran was under medication.  At that time, a GAF 
score of 50 was recorded, both currently, and as the highest 
GAF score in the last 12 months. 

A psychiatry note in July 2004 shows that he was taking 
Fluoxetine, Gabapentin, and Nortriptyline.  At that time he 
was considered unchanged: mildly depressed and anergic but he 
had no severe depression.  There were no vegetative symptoms 
or suicidal ideation, and no change in side effects.

The report of a September 2004 VA examination shows that the 
examiner reviewed the claims file and examined the veteran.  
During the examination, the veteran  reported that he had 
used medication since coming back from Vietnam, especially 
for his anxiety and depression and he received a lot of 
benefit from the medication.  

During the September 2004 VA examination, the veteran 
reported that he had been without a job since January 2001.  
He indicated that when he did work, he was out sick a lot 
with flashbacks.  He also fights with everyone for no reason, 
and for that reason would like to stay home.  He reported 
complaints including having depression, anxiety, sweating 
when going to sleep, sleep disturbance, nightmares and 
dreams.  He uses alcohol to go to sleep or to rid himself of 
this feeling.  He reported that his family relationships were 
not too bad.  He was married to his second wife and was 
divorced from his first wife because of his temper.  He had 
only one friend whom he saw maybe once a month or two.  He 
has nothing to do and just watches television.  He also reads 
and does gardening.  He reported using alcohol but denied 
drug abuse.  He argues but does not assault anyone.

On mental status examination, the examiner found the 
following.  The veteran did not have impaired thought 
process, and denied delusion or hallucinations.  He had good 
eye contact.  He denied suicidal ideation but indicated he 
had had homicidal ideation.  The examiner found the veteran 
to have the ability to maintain minimal personal hygiene.  
The veteran was oriented to person, place and time.  The 
veteran reported he had very poor memory, especially long 
term memory.  The veteran reported that his rate and flow of 
speech and speech pattern was ok.  The veteran said he did 
not know what panic attacks were, but he gets angry.  The 
veteran reported that he did have depression, depressed mood, 
and/or anxiety, and that his sleeping was impaired.

The examination report concludes with a diagnosis of PTSD.  
Under Axis IV, psychosocial and environmental problems were 
noted as severe.  A GAF of 55 was assigned.  At the 
conclusion of the examination report, the examiner summarized 
what the veteran said in the interview, including the 
discussion above.  The veteran also stated that he had gone 
to individual therapy for PTSD for more than three or four 
years, and it had helped.  He said that he wanted to work but 
could not because he fights when he has flashbacks.  The 
examiner opined that the veteran cannot work at this time, 
and that the veteran was very anxious and has been out of a 
job since January 2001.

III.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

If there is disagreement with the initial rating assigned 
following a grant of service connection, the entire history 
of the disability must be considered and, if appropriate, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor. 
38 C.F.R. § 4.3.

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's PTSD has been assigned an initial disability 
rating of 30 percent prior to September 8, 2004, and 50 
percent from that date, under Diagnostic Code 9411.  During 
the pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996, in order to ensure 
that current medical terminology and unambiguous criteria are 
used.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  The changes included redesignation of § 4.132 as § 
4.130 and the revision of the newly redesignated § 4.130.  
Also effective November 7, 1996, the general rating formula 
for mental disorders was replaced with different criteria.  
And, in some instances the nomenclature employed in the 
diagnosis of mental disorders was changed to conform with the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), replacing DSM-III-R.  The Board has analyzed the 
veteran's claim under both sets of criteria.  The RO also 
considered both sets of rating criteria, so there is no 
prejudice to the veteran by the Board doing so.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment. 


A 50 percent evaluation requires considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment. 

A 70 percent evaluation requires severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment. 

A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent evaluation may be 
assigned under the above rating criteria as long as the 
veteran meets one of three listed criteria: total isolation; 
gross repudiation of reality; or unemployability.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21 
(1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood  v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c).

The Board notes that under the old criteria, where the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation.  38 C.F.R. 
§ 4.16(c) (1996).  This provision would not apply to the 
veteran's situation since even with the grant herein, he has 
not been rated 70 percent for the psychiatric disorder.

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2004).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under the current regulations, in effect from November 7, 
1996, a 30 percent evaluation is warranted where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

A GAF from 41 to 50 is defined as serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning.  A GAF score from 61 to 70 represents some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

The veteran appealed from an initial grant of service 
connection for PTSD as to the 10 percent disability rating 
assigned.  Later, in a February 1995 RO hearing officer 
decision, the RO increased the assigned rating to 30 percent.  
Subsequently in a November 2004 rating decision, the RO 
increased the rating assigned for the veteran's PTSD from 30 
to 50 percent, effective September 8, 2004.  Therefore, the 
issue here is whether a higher initial evaluation than 30 
percent is warranted for the veteran's PTSD at any time prior 
to September 8, 2004, and higher than 50 percent starting 
from September 8, 2004.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Based on the analysis of the evidence as outlined below, and 
after resolving doubt in the veteran's favor, the Board finds 
that the evidence supports a 50 percent disability rating 
from June 12, 2001, under the previous version of Diagnostic 
Code 9411, for the veteran's PTSD.  This constitutes an 
increase in the initially assigned rating for the period from 
June 12, 2001 to September 7, 2004.  Analysis of the record 
shows that an increase in evaluation is not warranted above 
the 30 percent rating currently assigned for the period prior 
to June 12, 2001; nor above the 50 percent rating now 
assigned for the period from June 12, 2001.



A.  Rating Prior to June 12, 2001

The evidence prior to June 12, 2001 does not support a rating 
in excess of 30 percent for the veteran's PTSD.  

In statements by the veteran and others, and testimony by the 
veteran, he and others have essentially asserted that his 
PTSD symptoms are more severe than currently rated.  In 
support of the veteran's claim, he has provided letters dated 
in November 1993 and June 1994 from VA treatment providers 
indicating that the veteran's PTSD symptoms included intense 
rage and anger, depression, problems in relationships, 
flashbacks and thought intrusion about Vietnam, problems 
sleeping and nightmares, conflicts with people at work, 
isolation and a sense of alienation, relying on alcohol to 
control rage, survivor guilt, and a feeling that the death 
and violence he experienced in Vietnam was for nothing.  The 
letters from the VA providers indicated that the veteran's 
PTSD symptoms produced considerable, moderate or severe 
social and industrial impairment. 

That evidence, however, is not supported by the findings in 
the reports of the veteran's VA psychiatric examinations from 
March 1993 to June 2000.  The findings in the reports of 
those psychiatric examinations indicate that the veteran's 
PTSD symptoms are manifested primarily by nightmares and 
recollections of events in Vietnam, anxiety, depression, and 
angry outbursts.  

The reports of the veteran's VA psychiatric examinations in 
March 1993, August 1994, November 1998, and June 2000 record 
GAF scores of 65, 67, 61, and 62, respectively.  As noted 
above, a GAF score from 61 to 70 represents some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.

The Board finds that the symptoms noted on the reports of the 
VA psychiatric examinations in 1993, 1994, and 2000 to be 
more probative than the statements submitted by the VA 
treatment providers.  The examination reports are consistent 
and provide findings from complete psychiatric examinations 
of the veteran's PTSD, thereby providing the best picture of 
the veteran's overall psychiatric disability. 

The medical records prior to June 12, 2001 show that the 
veteran had had long-term employment with the same employer.  
At the time of his June 2000 VA examination he had been 
employed by the same employer for 30 years, and he had been 
married to his second wife for five years.  This shows a high 
level of occupational and social adaptability and stability.  
The findings on the reports of the VA psychiatric 
examinations in 1993, 1994, and 2000 indicate the presence of 
symptoms that are productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks or definite social and industrial impairment. 

The Board finds that the evidence viewed in its entirety does 
not show PTSD productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Nor are the 
symptoms productive of considerable social and industrial 
impairment.  There was no suicidal or homicidal ideation, or 
hallucinations, or evidence of paranoia or delusions.

Therefore, the Board finds that the evidence does not support 
the assignment of a rating in excess of 30 percent for the 
PTSD under the criteria of Diagnostic Code 9411 in effect 
prior to or as of November 7, 1996, at any time prior to June 
12, 2001.  Fenderson v. West, 12 Vet. App. 119 (1999).

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
with respect to the period prior to June 12, 2001.
Accordingly the Board finds that a rating in excess of 30 
percent is not warranted prior to that date.

B.  Rating From June 12, 2001

With respect to the period beginning from June 12, 2001, the 
veteran's PTSD is currently evaluated as 30 percent disabling 
from June 12, 2001 to September 7, 2004; and as 50 percent 
from September 8, 2004.

As discussed below, after reviewing the totality of the 
evidence, the Board finds that a 50 percent rating is 
warranted for the veteran's PTSD beginning from June 12, 
2001.  This represents a grant of a higher rating, from 30 to 
50 percent, for the period from June 12, 2001 to September 7, 
2004; and a denial of the veteran's claim for a higher rating 
than 50 percent for any time since June 12, 2001.

i.  Entitlement to an Initial Rating in Excess of 30 Percent

The medical evidence, as reflected in VA treatment records 
during this period, shows that the veteran had moderate 
symptoms such as flat affect, occasional panic attacks; and 
serious impairment in social, occupational or school 
functioning.  He was receiving outpatient treatment and 
taking medication.  A June 12, 2001 treatment record shows 
that a GAF score of 46 was assigned for his PTSD.  A GAF 
score of 46 indicates serious symptoms or impairment in 
social or occupational functioning.  In April 2003, a similar 
level of serious symptoms and impairment was indicated by the 
assignment then of a GAF score of 50, both currently and in 
the previous twelve months.  

After reviewing the record the Board finds that the degree of 
impairment resulting from PTSD more nearly approximates the 
criteria for the next higher rating during the period from 
June 12, 2001 to September 7, 2004.  Accordingly, a 50 
percent rating is warranted for that period.  38 C.F.R. § 
4.7.



ii.  Entitlement to an Initial Rating in Excess of 50 Percent

Notwithstanding the GAF scores discussed above, indicating 
serious symptoms or impairment in social or occupational 
functioning, the evidence does not support a rating in excess 
of 50 percent for the period from June 12, 2001.  He has had 
considerable (rather large in extent) impairment in his 
social and industrial capabilities, but no more.  On June 12, 
2001, it was further noted that the veteran was not suicidal 
or exhibiting violent behavior towards others.  His judgment 
and communication were not impaired.  The examiner noted no 
serious symptoms, but some moderate symptoms and some serious 
impairment in social and occupational functioning.  There was 
no inability to function in almost all areas, nor was there 
major impairment.

An October 2001 VA treatment note, while indicating the 
veteran was experiencing anxiety and irritability, also noted 
that he was functioning at work, with no suicidal or 
assaultive ideation, and that he was talking about his 
anxiety with friends and family.  As part of the veteran's 
mental health treatment, an outpatient comprehensive 
treatment plan was devised in April 2003.  It was at this 
time that a GAF score of 50 was noted.  It was also noted, 
however, that the veteran's level of impairment was "2" for 
mild, defined further in that treatment record as slight 
impairment in functioning that is transient and expectable 
due to psycho-social stressors.  It was determined that 
treatment every three months was sufficient, and that is 
borne out by the records.

The medical evidence developed since June 12, 2001, has shown 
no impairment of thought processes, associations, or 
orientation.  There was no impairment of speech or gross 
impairment in memory.  There is no evidence that the veteran 
is disorganized, confused, or unable to concentrate.  There 
were no hallucinations or delusions, suicidal ideations, or 
evidence of obsessional rituals.  Self-care has remained 
appropriate and adequate.  



Upon VA examination in September 2004, the examiner recorded 
a GAF score of 55, indicating moderate symptoms.  This 
actually represents a slight improvement over the GAF score 
of 50 recorded in 2003, and remains consistent with, at most, 
moderate symptomatology.  

It is also clear that the veteran's psychiatric symptoms are 
no more than moderate.  He receives routine scheduled VA 
outpatient treatment every three months.  There are no 
indications of emergency treatment due to exacerbations of 
psychiatric symptoms or of any hospitalization.  Although he 
continues to experience some disturbances of mood, such as 
anxiety or irritability, it was noted in a March 2004 VA 
outpatient treatment record that there was no severe 
depression.  It has also been noted that his mood has 
improved with medication.

The Board cannot conclude that a higher rating is warranted 
for any portion of this time period.  The veteran's ability 
to establish and maintain effective relationships has not 
been severely impaired.  Although he may have considerable 
difficulty with relationships, as evidenced by the assigned 
50 percent disability rating, he is able to maintain 
relationships, as evidenced by his marriage and the fact that 
he has at least one close friend.  

The 2004 VA examiner provided an opinion then indicating that 
the veteran was unemployable due to his psychiatric 
condition.  The examiner opined that the veteran could not 
work at that time, and that the veteran was very anxious and 
had been out of a job since January 2001.  This opinion and 
assertion appear to have been made based on a history given 
by the veteran, who did report that he had been out of a job 
since January 2001.  However, the veteran's history is 
inconsistent with other evidence of record.  The veteran 
receives regular VA outpatient mental health treatment.  At 
no time did he report to his treating psychiatrist that he 
was out of work or having increased difficulty at work.  
Moreover, the VA treatment records indicate that he was 
working, as late as 2003.  In October 2001, it was noted that 
he was functioning well at work.  In May 2002, in connection 
with podiatry treatment, it was noted that he worked for the 
power company.  In August 2003, it was noted that he was a 
"foreman underground."  Looking in the file, upon VA 
examination in 1993, it was indicated that the veteran had 
worked as a foreman for the underground line department of a 
utility company for the past 23 years.  The VA treatment 
records indicate that he maintained this employment at least 
into 2003.

Therefore, the veteran's claim in 2004 that he had been 
unemployed since 2001 is directly refuted by statements he 
has made during the course of VA outpatient treatment.  The 
VA examiner's conclusion that the veteran was unable to work, 
based solely upon information provided by the veteran, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical evidence.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, the 
United States Court of Appeals for Veterans Claims (Court) 
has found that it is appropriate for the Board to consider a 
physician's opinion to be of less weight and credibility when 
the basis of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  Not only is the veteran's history 
contradicted by the outpatient treatment records, but the 
examiner's own opinion is not supported by the GAF score the 
examiner then chose to assign.  A GAF score of 55 is not 
indicative of total occupational impairment, as discussed 
above.  For these reasons, the Board does not find the 
examiner's opinion as to the veteran's unemployability to be 
persuasive.

The Board finds that the evidence viewed in its entirety does 
not show that the veteran's PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to psychiatric symptoms; and an 
inability to establish and maintain effective relationships.  
Nor are the symptoms productive of severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

Therefore, the Board finds that the evidence does not support 
the assignment of a rating in excess of 50 percent for the 
PTSD under the criteria of Diagnostic Code 9411 in effect 
prior to or as of November 7, 1996, at any time beginning 
from June 12, 2001.  Fenderson v. West, 12 Vet. App. 119 
(1999).  After a review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim with respect to the period beginning from June 12, 
2001.  Accordingly the Board finds that a rating in excess of 
50 percent is not warranted from that date.

C.  Extraschedular Consideration

Despite the foregoing, a rating in excess of that currently 
assigned for the veteran's PTSD may be granted if it is 
demonstrated that this disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1) (2004).

There is no indication that this disability has required 
frequent hospitalization.  Nor is there any evidence that 
this disability has interfered with the veteran's employment 
beyond that contemplated by the schedular provisions.  Absent 
evidence of either marked interference with employment or 
frequent periods of hospitalization, there is no basis to 
conclude that the disability at issue is more severe than 
contemplated by the aforementioned schedular provisions.  
Thus, referral of case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating for PTSD in excess of 30 
percent prior to June 12, 2001, is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial schedular 50 percent disability 
rating is granted from June 12, 2001.

Entitlement to a disability rating for PTSD in excess of 50 
percent from June 12, 2001, is denied.   


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


